Citation Nr: 0407844	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for the residuals of 
chest injury.  

3.  Entitlement to an evaluation in excess of 60 percent for 
the postoperative residuals of fistula in ano.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  

(The motion as to whether the February 4, 1993, decision by 
the Board of Veterans' Appeals denying the claim for 
entitlement to a disability rating in excess of 10 percent 
for fistula in ano should be revised or reversed on the 
grounds of clear and unmistakable error is the subject of 
another Board decision)




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and March 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  

In a December 17, 2002, decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD) and 
residuals of a chest injury, an increased rating for 
postoperative residuals of fistula in ano, and a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  

In a July 2003 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's December 2002 
decision.  Pursuant to the actions requested in the Motion, 
the Court vacated the Board's decision and remanded the 
issues to the Board for issuance of a readjudication decision 
that takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

In the December 2002 decision, the Board addressed the VCAA 
and noted that all required notice and development action 
specified in the new statute had been complied with during 
the pendency of the appeal.  The Board found that the July 
2002 supplemental statement of the case, as well as in 
subsequent correspondence of July of that same year, the 
veteran was informed of VA's obligations under the new Act, 
and given the opportunity to provide information necessary to 
obtain any evidence which had not already been procured.  
Accordingly, the veteran was provided notice of what VA had 
done to develop his claims, notice of what he could do to 
help his claims, and notice of how his claims might still be 
deficient.  

The Secretary's unopposed Motion argues that, although the 
Board's December 2002 decision indicates the duty to notify 
had been satisfied, there is no indication that the veteran 
was informed as to what portion of evidence, if any, he was 
to submit, and which VA would obtain, in order to 
substantiate his claim.  Hence, the newly amended duty to 
notify requirements under the VCAA did not meet the standard 
erected by the legislation.  The amended regulations require 
VA to inform the claimant which evidence VA will seek to 
provide and which evidence the claimant is to provide.  See 
Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002).  

The aforementioned Motion also argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
the veteran's claim.  Specifically, VA failed to discuss the 
provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim, 
indicate what portion of any such information or evidence is 
to be provided by which party, and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Hence, because VA 
failed to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Fed. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims have further addressed shortcomings of VA 
in its application of VCAA.  

In January 2004, the veteran's representative submitted 
additional argument and evidence directly to the Board.  This 
evidence essentially consists of a private physician's 
medical opinion, dated in January 2004, with supporting 
documents, and various copies of the veteran's private 
outpatient treatment records.  Although a waiver of initial 
consideration by the agency of original jurisdiction 
accompanied this additional evidence, and because this case 
is being remanded for other reasons, it is appropriate that 
the above-mentioned additional evidence and argument be 
initially reviewed and considered by the RO.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlements at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




